Citation Nr: 1209035	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for vision loss.  

4.  Entitlement to service connection for a shell fragment wound of the right thigh.  

5.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), esophageal stricture, and an ulcer.  



WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, by a February 2010 rating decision, the RO granted the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), to include anxiety, depression chronic fatigue, insomnia, and sleep impairment (previously characterized as two issues), service connection for a shell fragment wound of the upper right arm, muscle group V, and service connection for a scar of the right upper arm, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full they are not in appellate status before the Board and need not be addressed further.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing has been associated with the claims file.

The issues of service connection for bilateral hearing loss, tinnitus, shell fragment wound of the right thigh, and a GI disorder, to include GERD esophageal stricture, and an ulcer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The credible and probative lay and medical evidence of record does not demonstrate a current diagnosis of a vision loss disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for vision loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the April 2008 rating decision, he was provided notice of the VCAA in June 2007, October 2007, and November 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in June 2007, October 2007, and November 2007, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case in March 2009 with subsequent readjudication in a February 2010 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA audiology examination for tinnitus, and statements and testimony from the Veteran.  

The record shows that the Veteran has not been afforded a VA examination in connection with the vision loss claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of any vision loss disability includes the Veteran's one complaint of blurred vision to a VA treatment provider in April 2002, which had lasted for over a month.  At this time, he reported that glasses/contacts helped, that he had never been to a VA eye clinic, that his last eye examination with a private physician was two years ago, and that he had no pending VA eye clinic appointments.  After scheduling the Veteran for an eye appointment at the VA, an August 2002 note reflects that the Veteran had not shown up for an eye examination.  While the record also reflects that Veteran received treatment for a foreign metal object in his eye in August 2009, which was sustained at his employment and had resolved within days, VA outpatient treatment reports reflect the Veteran's vision function to otherwise be near normal.  While the Veteran has complained of blurred vision on one occasion to VA in 2002, nevertheless, the medical evidence of record does not demonstrate that he has a vision loss disability and he receives no treatment.  Given the absence of diagnosed vision loss disability or signs or symptoms of the same after service, the Board finds that a VA examination or opinion is not necessary in this case.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that he has a current vision loss disability which is related to his active service.  In particular, the Veteran contended that he sustained injuries from a hot water heater during his active service, including watery, painful eyes and blurry vision and that he was exposed to dust from helicopters.

As noted above, the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service and the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contention that he sustained watery and painful eyes with blurry vision due to a hot water heater injury during his active service and that he was exposed to dust from helicopters during active service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Service treatment reports reflect that the Veteran underwent a pre-induction examination in April 1968 at which time no abnormalities of the eyes were found upon clinical evaluation and his vision was 20/20 in both eyes.  The Veteran did not complain of vision problems at this time.  In August 1970, a Physical and Mental Status on Release from Active Service form reflects that the Veteran's physical condition was such that he was considered physically qualified for separation or for reenlistment without reexamination, provided that he reenlist within three months and stated that he had not acquired any new diseases or injuries during the interval period when not a member of the military service.  No physical evaluation was provided upon separation from active service.  

VA outpatient treatment reports from April 2002 to December 2009 reflect that the Veteran complained of blurred vision to a VA treatment provider in April 2002, which had lasted for over a month.  At that time, he reported that glasses/contacts helped, he had never been to a VA eye clinic before, his last eye examination with a private physician was two years ago, and he had no pending VA eye clinic appointments.  The Veteran was not diagnosed with any vision disability.  After scheduling the Veteran for an eye appointment at the VA, an August 2002 note reflects that the Veteran had not shown up for an eye examination.  The Veteran also received treatment for a foreign body in his left eye in August 2009, which was sustained while he was working on his car without protective eyewear and had resolved within a week of his initial complaint.  At that time, it was noted that this was the Veteran's first eye appointment at VA.  He was diagnosed with metallic foreign body in the left eye and vision function was found to otherwise be near normal.  

In a June 2009 VA informal conference with a Decision Review Officer, the Veteran reported that over the years his eyesight had deteriorated and he was unsure whether this began during service or not and he could not recall a specific injury or problems with the eyes during military service.  

In the October 2011 Travel Board hearing, the Veteran testified that, he did not really know what caused his vision problems, whether it was that he got older or some other cause.  He also reported that he could still see well with driving, but he could not read or see in the distance.  The Veteran testified that during his active service he recalled he had 20/20 vision and that he was not issued glasses during his active service.  He stated that years after his active service he had eye testing which demonstrated his vision was 20/40.  The Veteran testified that during active service, he lit a match near a hot water heater which caused a reaction that burned his eyebrows, and made his eyes water and hurt for a while afterwards.  He reported having been treated on sick call for this and he was issued eye drops and he had a blurry sensation afterward.  The Veteran also reported exposure to dust during his active service that may have been kicked up from where the helicopters had landed.  He was not being treated for his eyes currently and noted that a VA eye doctor suggested that he get glasses in 2009.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of a vision loss disability.

The Board finds that the evidence of record does not demonstrate that the Veteran has been diagnosed with a vision loss disability at any time throughout the duration of this appeal.  The Board also notes that the service treatment records no findings or complaints related to the Veteran's eyes or vision throughout his active service.  In addition, the post-service medical evidence does not reflect any current findings or diagnoses of a vision loss disability.  

The Board acknowledges the Veteran's reports that he has sustained injuries to the eyes from a water heater and was exposed to dust kicked up from helicopters during his active service and over the years his eyesight had deteriorated after service and that these statements are also supported by service department records which demonstrated evidence of combat service and, as such these alleged incidents are consistent with the circumstances of combat service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Board finds that the Veteran's his statements and testimony are competent and credible evidence of having some watery and painful eyes as residuals of a water heater incident in service, having some exposure to dust in service, and having some post-service deterioration in eyesight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Vision deterioration however, is not synonymous with having a visual loss disability.  The Board observes that while the Veteran has reported that he has some deterioration in eyesight, the evidence of record demonstrates that he has not been diagnosed with a vision loss disability and did not currently have any vision disability, which the Board notes has also not been demonstrated by any medical evidence of record.  

Moreover, the Veteran is not competent to specify that any of the incidents alleged in service caused a current vision loss disability or that he currently has a vision loss disability based on his reported symptoms of his deteriorated eyesight, as these are medical determinations which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board also finds that the Veteran's statements provided in throughout the record cast doubt on whether he currently has a vision loss disability, particularly as he admittedly has not received treatment for or been diagnosed with any vision loss disability.  

The Board notes further, that under 38 C.F.R. § 3.303(c) (2011), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism therefore are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, (2011); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); see also Carpenter v. Brown , 8Vet. App. 240, 245   (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with a vision loss disability.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a vision loss disability at any time during the period of this appeal.  In fact, as demonstrated by post-service private and VA medical records dating from April 2002 to December 2009, he had not been diagnosed with a vision loss disability at any time.  Despite the one complaint of blurry vision in April 2002 and the treatment for a metallic foreign body in the left eye in August 2009 due to recent car maintenance without eye protection, at which time his vision function was found to otherwise be near normal, this evidence is insufficient to establish a current diagnosis of a vision loss disability.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely a vision loss disability, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed vision loss disability at any time throughout the duration of the appeal, service connection for vision loss is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for vision loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for vision loss is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for bilateral hearing loss, tinnitus, a shell fragment wound of the right thigh, and a GI disorder, to include GERD, esophageal stricture, and an ulcer, must be remanded for further development.  

1.  Bilateral Hearing Loss and Tinnitus

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he was exposed to loud noise from combat in Vietnam during his active service, while working as a radio operator, and that he has had hearing loss problems since that time.


As noted above, the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service and the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contentions that he was exposed to loud noise from combat while working as a radio operator during his active service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Service treatment reports reflect that the Veteran underwent a pre-induction examination in April 1968, at which time no abnormalities of the ears or drums were found upon clinical evaluation and audiometric testing revealed that the hearing threshold levels in decibels in both ears were 0, 0, 0, and 0 at 500, 1000, 2000, and 4000 Hertz respectively.  The Veteran did not complain of hearing loss at that time.  In August 1970, a Physical and Mental Status on Release from Active Service form reflects that the Veteran's physical condition was such that he was considered physically qualified for separation or for reenlistment without reexamination, provided that he reenlist within three months and stated that he had not acquired any new diseases or injuries during the interval period when not a member of the military service.  No physical evaluation was provided upon separation from active service.  

Post-service medical evidence includes private medical records, VA outpatient treatment reports, and a September 2009 VA examination.  Private medical records and VA outpatient treatment reports are absent of any findings or complaints related to hearing loss.  

In a September 2009 VA audiology examination, the Veteran reported noise exposure during his active service from incoming rockets, mortars, and gunfire.  He stated that he wore headphones in one ear or the other and was exposed to noise emanating from the headphones.  The Veteran also reported post-service noise exposure included working a the Ford Motor Corporation for less than one year and working at "LTV Steel" as a "laborer/crane follower/bearing changer/turret lathe operator" for a total of 30 years.  While working at "LTV Steel" the Veteran also reported working as an auto mechanic for 18 years.  He worked the last two years solely as an auto mechanic.  Recreational noise exposure from hunting for a few years was also reported, although the Veteran stated he had not hunted in the last 25 years.  He denied a family history of hearing loss.  The Veteran was diagnosed with bilateral mild sensorineural hearing loss.  The examiner initially reported that the claims file was unavailable for review, however, he subsequently reviewed the claims file and provided an addendum opinion in September 2009.  The examiner opined that it was less likely than not that the Veteran incurred hearing loss during military service.  He explained that the hearing test, provided in April 1968 upon the Veteran's release from active service revealed normal hearing bilaterally from 500 to 6000 Hertz, and that this was a self recording test protocol and the Veteran's responses were in the service treatment reports.  

With respect to the Veteran's claim for service connection for tinnitus, the Board notes that at the September 2009 VA audiology examination the Veteran reported the onset on tinnitus as 1990; the VA examiner provided a negative opinion stating that it was less likely as not that the Veteran's tinnitus was a result of exposure to noise in the military service, explaining that the onset was in 1990 and he separated from service in 1970.  However, at the October 2011 Travel Board hearing, the Veteran testified that his exposure to noise in the military was due to his military occupational specialty of a radio operator, wherein he was exposed to noise from combat while stationed in Vietnam, and he has had tinnitus symptoms since his discharge from active service.  As the Veteran's testimony conflicts with the tinnitus history provided by him at the September 2009 VA examination, the examiner should be requested to review the Veteran's more recent statements and provide a supplemental opinion.  Also, as the Veteran's hearing loss claim requires further development and the relationship between the Veteran's hearing loss and tinnitus is unclear, further inquiry is also warranted in this regard.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case the Board observes that the September 2009 VA examiner has incorrectly relied upon the April 1968 pre-induction examination referring to this examination as the Veteran's separation examination, which was actually provided prior to the Veteran's entrance into active service, and not upon his release from active service as stated by the examiner.  Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset in service or was otherwise related to service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  Also, as not above, further medical opinion is necessary for the Veteran's tinnitus service connection claim.

2.  A Shell Fragment Wound of the Right Thigh

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he sustained injuries to the right thigh from a shell fragment due to combat in Vietnam during his active service, and that he has a residual scar and some numbness in his right thigh currently.  

As noted above, the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service and the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contentions that he sustained a shell fragment wound to the right thigh from combat during his active service, which is consistent with the circumstances of combat service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Service treatment reports reflect that the Veteran underwent a pre-induction examination in April 1968, at which time no abnormalities of the lower extremities were found upon clinical evaluation.  The Veteran did not complain of any right thigh disabilities or injuries at that time.  In August 1970, a Physical and Mental Status on Release from Active Service form reflects that the Veteran's physical condition was such that he was considered physically qualified for separation or for reenlistment without reexamination, provided that he reenlist within three months and stated that he had not acquired any new diseases or injuries during the interval period when not a member of the military service.  No physical evaluation was provided upon separation from active service.  

Post-service medical evidence includes private medical records, VA outpatient treatment reports.  VA outpatient treatment reports are absent of any findings or complaints related to disabilities or injuries to the right thigh, including any scars.  Private medical records reflect that the Veteran was diagnosed with a malignant neoplasm of the skin at an unspecified site in February 2007.  

The Board observes that the Veteran was provided a VA examination for a muscle injury in August 2009, however, this examination was provided only for the Veteran's residual wounds to the right upper arm and no examination of the right thigh was noted at this time.  The Veteran was also provided a VA examination for scars in September 2011, however, such was provided in connection with the Veteran's claim for TDIU and thus, only his service-connected scar of the right upper arm was examined.  In light of this fact and considering the evidence of record supports the Veteran was exposed to combat during active service and the alleged shell fragment wound was consistent with the circumstances of combat service, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a shell fragment wound to the right thigh which had its onset in service or was otherwise related to service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

3.  GI disorder, to include GERD, esophageal stricture, and an ulcer 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he began having a stomach ache prior to his separation from active service and found out that a year or two after his discharge that he had a mild ulcer.  He reported having stomach problems since that time and that his PTSD and related medication may be contributing to his current stomach problems.  The Board observes that the Veteran is competent to report that he developed symptoms of stomach problems during active service and since that time.  

As noted above, the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service, however, as the Veteran has not alleged that he sustained stomach problems until just prior to separation from active service and following his combat service in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) would not apply with respect to this issue.  

Service treatment reports reflect that the Veteran underwent a pre-induction examination in April 1968, at which time no abnormalities of the abdomen or viscera were found upon clinical evaluation.  The Veteran did not complain of any stomach problems at that time.  In August 1970, a Physical and Mental Status on Release from Active Service form reflects that the Veteran's physical condition was such that he was considered physically qualified for separation or for reenlistment without reexamination, provided that he reenlist within three months and stated that he had not acquired any new diseases or injuries during the interval period when not a member of the military service.  No physical evaluation was provided upon separation from active service.  

Post-service medical evidence includes private medical records, VA outpatient treatment reports, and VA examinations.  Private medical records are absent of any findings or complaints related to the stomach.  

VA outpatient treatment reports from April 2002 to December 2009 reflect that the Veteran was treated for and diagnosed with GERD, esophageal stricture and history thereof, and a history of peptic ulcer disease.  

In an August 2009 VA examination of the esophagus and hiatal hernia, the Veteran reported a history of heartburn that began after Vietnam which he treated with TUMS and Pepto Bismol.  A radiology report revealed a stricture of the distal esophagus, probably due to peptic esophagitis.  The Veteran was diagnosed with GERD and esophageal stricture.  The VA examiner opined that it was less likely than not that GERD and "diagnosed stomach disability" were the result of his PTSD or medication to treat PTSD.  In her rationale, the examiner explained that the Veteran's GERD and esophageal stricture were diagnosed in 2000 and 2002 respectively, and preceding his diagnosis of PTSD and the initiation of treatment for such.  She also found that his smoking history, which began at the age of 15, more likely increased his risk of GERD.  Finally, she noted a recent article from E-Medicine, dated June 2006, which reported that "[GERD} affects approximately 40 [percent] of adults."  

The Board notes that where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Board observes that, while the August 2009 VA examiner provided an opinion as to whether the Veteran's GERD and esophageal stricture were the result of the Veteran's PTSD or PTSD medication, her rationale was limited only to the aspect of causation and did not discuss whether the Veteran's PTSD or PTSD medication aggravated the Veteran's GERD and esophageal stricture.  In considering this fact, and in light of the Veteran's competent lay statements that he developed stomach problems in service which continued thereafter, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the current GI disorder, to include GERD, esophageal stricture, and an ulcer, had its onset in service or was otherwise related to service or whether such was otherwise aggravated by the Veteran's service-connected PTSD or PTSD medication.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

4.  Outstanding VA treatment records 

As the record reflects the Veteran had received continuing treatment at VA since April 2002 and the last VA medical records associated with the file are from December 2009, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who performed the September 2009 VA audiology examination, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, to review the claims file and provide the opinion as requested below.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The audiologist should identify any in-service and post-service noise exposure.  The audiologist is asked to review the service treatment reports, noting that the April 1968 evaluation was provided prior to the Veteran's entrance into active service.  (Please note:  the service department records and the lay evidence from the Veteran is sufficient to support his contentions that he was exposed to loud noise from combat while working as a radio operator during his active service).  

The audiologist should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss:  (i) had its onset during the Veteran's period of active duty from January 1969 to August 1970; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e., noise exposure from combat while the Veteran was stationed in the Republic of Vietnam, with a military occupational specialty (MOS) in service as radio operator, which is supported by the service records.  

The examiner should also be asked, with consideration of the entire evidentiary record including the Veteran's competent hearing testimony that the onset of tinnitus was in service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus:  (i) had its onset during the Veteran's period of active duty from January 1969 to August 1970; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e., noise exposure from combat while the Veteran was stationed in the Republic of Vietnam, with a military occupational specialty (MOS) in service as radio operator, which is supported by the service records, or (iii) that tinnitus is proximately due to, OR permanently aggravated by the Veteran's hearing loss.  

The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  The AMC/RO should also schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any current residuals of a shell fragment wound to the right thigh.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his right thigh, and any tests deemed necessary.  (Please note:  the service department records and the lay evidence from the Veteran is sufficient to support his contentions that he was exposed to combat while working as a radio operator during his active service).  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Does the Veteran currently have any residuals of a shell fragment wound to the right thigh?  If so, please specify the diagnosis (or diagnoses).  

(b).  For each current residual of a shell fragment wound to the right thigh identified, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from January 1969 to August 1970; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. the Veteran's exposure to combat while working as a radio operator during his active service?  The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  The AMC/RO should forward the claims file to the VA examiner who last performed the August 2009  examination of the Veteran's GI disorder, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note:  the Veteran is competent to attest to having stomach problems during his active service and since that time).  

(a).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  (i) a gastrointestinal disorder had its onset during the Veteran's period of active duty from January 1969 to August 1970; or, (ii) that such condition was caused by any incident or event that occurred during such period?  The rationale for any opinion provided should be set forth.  

(b).  The examiner is then asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  the Veteran's currently diagnosed GI disorder, to include GERD, esophageal stricture, and an ulcer was aggravated or permanently worsened beyond the natural progression of the GI disorder by his service-connected PTSD or PTSD medication.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The rationale for any opinion provided should be set forth.  

(c).  If it is determined that the Veteran's GI disorder was aggravated by his service-connected PTSD or PTSD medication, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


